Appeal by the defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered September 24, 1984, convicting him of attempted burglary in the second degree and criminal trespass in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Monserrate, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the initial entry by the police onto the defendant’s premises was lawful. The hearing court therefore properly ruled that the officers could testify at trial as to their observations of the physical items observed by them even though all but one of these items were suppressed by the court because they were later illegally seized (see, People v Dory, 59 NY2d 121, 127).
We note that the hearing court correctly cautioned that its ruling was subject to trial challenges as to the relevancy and *369materiality of the observation testimony. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.